Name: Commission Implementing Regulation (EU) NoÃ 657/2013 of 10Ã July 2013 amending Implementing Regulation (EU) NoÃ 1079/2012 laying down requirements for voice channels spacing for the single European sky Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: international law;  technology and technical regulations;  communications;  transport policy
 Date Published: nan

 11.7.2013 EN Official Journal of the European Union L 190/37 COMMISSION IMPLEMENTING REGULATION (EU) No 657/2013 of 10 July 2013 amending Implementing Regulation (EU) No 1079/2012 laying down requirements for voice channels spacing for the single European sky (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 552/2004 of the European Parliament and of the Council of 10 March 2004 on the interoperability of the European Air Traffic Management network (the interoperability Regulation) (1), and in particular Article 3(5) thereof, Having regard to Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (2), and in particular Article 8(1) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1079/2012 (3) requires the coordinated introduction of air-ground voice communications based on reduced 8,33 kHz channel spacing, with the aim of increasing the number of available frequencies for air-ground voice communications and allowing for increases in the number of airspace sectors and the related air traffic control capacity. (2) Article 6(3) of Implementing Regulation (EU) No 1079/2012 was meant to impose a target on the Member States listed in Annex I, whereby the number of new 8,33 kHz channel spacing conversions are to be equivalent to at least 25 % of the total number of 25 kHz frequency assignments allocated to all area control centres in the Member State. However, the current published text of Article 6(3) could be interpreted as imposing a less ambitious obligation which could in effect significantly reduce, for the Member States with more than one area control centre, the task of generating additional frequencies. (3) The aim of the amendment is to clarify Article 6(3) of Implementing Regulation (EU) No 1079/2012, therefore the original date of application of that act should be maintained. (4) Implementing Regulation (EU) No 1079/2012 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS REGULATION: Article 1 Article 6(3) of Implementing Regulation (EU) No 1079/2012 is replaced by the following: 3. Member States listed in Annex I shall implement, by 31 December 2014 at the latest, a number of new 8,33 kHz channel spacing conversions equivalent to at least 25 % of the total number of the 25 kHz frequency assignments in the central register and allocated to area control centres ( ACC ) in the Member State. These conversions shall not be limited to ACC frequency assignments and shall not include operational control communication frequency assignments. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 7 December 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 96, 31.3.2004, p. 26. (2) OJ L 96, 31.3.2004, p. 1. (3) OJ L 320, 17.11.2012, p. 14.